Neil Chur, et al. v. Ninfa Lorea, et al.















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-059-CV

     NEIL CHUR, ET AL.,
                                                                              Appellants
     v.

     NINFA LOERA, ET AL.,
                                                                              Appellees
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 99-09-15,831-CV-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On December 7, 2000, the parties filed a motion to “vacate and render judgment pursuant
to settlement.”  They ask that we dismiss this action with prejudice.  In relevant portion, Rule
42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk;
 
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any relief to
which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The motion states that all matters in controversy have been amicably compromised and
settled.  It is signed by attorneys for both parties.
      Therefore, under the authority of Rule 42.1, the judgment is vacated and the case is
dismissed.  Id.; see also Tex. R. App. P. 43.2(e).  Costs are taxed against the party incurring
them.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed December 20, 2000
Do not publish